

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B)
AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT (OR SUCCESSOR RULE THERETO) OR
(III) UNLESS THE SALE, ASSIGNMENT OR TRANSFER MEETS THE REQUIREMENT OF
REGULATION S UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS WARRANT
SHOULD CAREFULLY REVIEW THE TERMS OF THIS WARRANT, INCLUDING SECTION 2(f)
HEREOF. THE SECURITIES REPRESENTED BY THIS WARRANT MAY BE LESS THAN THE NUMBER
SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 2(f) HEREOF.
 
CAPITAL GROWTH SYSTEMS, INC.


WARRANT TO PURCHASE COMMON STOCK





Warrant No.: [_____]
 Number of Shares:  12,000,000
     
 Date of Issuance: November ___, 2008

 
 
Capital Growth Systems, Inc., a Florida corporation (the "Company"), hereby
certifies that, for Ten United States Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ACF CGS, L.L.C., a Delaware limited liability company, the
registered holder hereof or its permitted assigns (the "Holder"), is entitled,
subject to the terms set forth below, to purchase from the Company upon
surrender of this Warrant (if required by Section 2(f)), at any time or times on
or after the date hereof, but not after 11:59 P.M. New York City time on the
Expiration Date (as defined in Section 1(b) below) Twelve Million (12,000,000)
fully paid nonassessable shares of Common Stock (as defined in Section 1(b)
below) of the Company (the "Warrant Shares") at the Warrant Exercise Price (as
defined in Section 1(b) below. Notwithstanding anything to the contrary
contained herein, prior to the “Amendment Date” as defined below, this Warrant
shall only be exercisable into that number of Warrant Shares that are authorized
and reserved for issuance hereunder. For purposes hereof, the “Amendment Date”
shall be the first date after the date of this Warrant that the Company files
articles of amendment to its articles of incorporation (the “Amendment”) with
the Florida Secretary of State increasing its authorized Common Stock to an
amount no less than 600,000,000 shares (before giving effect to any forward or
reverse split that may occur on or before the date of such filing).
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1
 
(a) Loan and Security Agreement. This Warrant was issued pursuant to that
certain Loan and Security Agreement, dated as of November__, 2008, by and among
the Company, Global Capacity Group, Inc., a Texas corporation (“GCG”),
Centrepath, Inc., a Delaware corporation (“Centrepath”), 20/20 Technologies,
Inc., a Delaware corporation (“20/20 Inc.”), 20/20 Technologies I, LLC, a
Delaware limited liability company (“20/20 LLC”), Nexvu Technologies, LLC, a
Delaware limited liability company (“Nexvu”), FNS 2007, INC., a Delaware
corporation (“FNS”), Vanco Direct USA, LLC, a Delaware limited liability company
(“Vanco”), Magenta Netlogic Limited, a United Kingdom corporation (“Magenta”),
Capital Growth Acquisition, Inc., a Delaware corporation (“CG Acquisition”), and
Holder (as such agreement may be amended from time to time as provided in such
agreement, the "Loan Agreement").


(b)  Definitions. The following words and terms as used in this Warrant shall
have the following meanings:


(i) “Business Day” means any day excluding Saturday, Sunday, and any day which
is a legal holiday under the laws of the State of New York or which is a day on
which banks in New York, New York are otherwise closed for transacting business
with the public. 


(ii) "Common Stock" means (i) the Company's common stock, $0.0001 par value per
share, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.


(iii) "Convertible Securities" means any stock or securities (other than
Options) directly or indirectly convertible into or exchangeable or exercisable
for Common Stock.


(iv) "Expiration Date" means the date that is five (5) years after the Warrant
Date (as defined in Section 12) or, if such date does not fall on a Business
Day, then the next Business Day.


(v) "Option" means any right, option or warrant to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.


(vi) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof or any other legal entity.
 
 
-2-

--------------------------------------------------------------------------------

 


(vii) "Principal Market" means, with respect to the Common Stock or any other
security, the principal securities exchange or trading market for the Common
Stock or such other security.


(viii) "Registration Rights Agreement" means that certain Registration Rights
Agreement, dated as of even date herewith, between the Company and Holder, as
such agreement may be amended, restated or modified and in effect from time to
time.


(ix) "Securities Act" means the Securities Act of 1933, as amended.


(x) "Trading Day" means any day on which the Common Stock is traded on the
Principal Market; provided that "Trading Day" shall not include any day on which
the Common Stock is scheduled to trade, or actually trades, on such exchange or
market for less than 4.5 hours.


(xi) "Warrant" means this Warrant and all Warrants issued in exchange, transfer
or replacement thereof pursuant to the terms of this Warrant.


(xii) "Warrant Exercise Price" shall be equal to, with respect to any Warrant
Share, $0.24, subject to adjustment as hereinafter provided.


(xiii) "Weighted Average Price" means, for any security as of any date, the
dollar volume-weighted average price for such security on its Principal Market
during the period beginning at 9:30 a.m. New York City time (or such other time
as its Principal Market publicly announces is the official open of trading) and
ending at 4:00 p.m. New York City time (or such other time as its Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg Financial Markets (or any successor thereto) ("Bloomberg") through its
"Volume at Price" functions, or if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m. New York City time (or such other time as such over-the-counter market
publicly announces is the official open of trading), and ending at 4:00 p.m. New
York City time (or such other time as such over-the-counter market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the "pink sheets" by the National Quotation Bureau, Inc. If the Weighted Average
Price cannot be calculated for such security on such date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
If the Company and the Holder are unable to agree upon the fair market value of
the Common Stock, then such dispute shall be resolved pursuant to Section 2(a).
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during any period
during which the Weighted Average Price is being determined.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 2. EXERCISE OF WARRANT
 
(a) Subject to the terms and conditions hereof, this Warrant may be exercised by
the Holder hereof then registered on the books of the Company, in whole or in
part, at any time on any Business Day on or after the opening of business on the
date hereof and prior to 11:59 P.M. New York City time on the Expiration Date by
(i) delivery of a written notice, in the form of the exercise notice attached as
Exhibit A hereto (the "Exercise Notice"), of the Holder's election to exercise
this Warrant, which notice shall specify the number of Warrant Shares to be
purchased, (ii) (A) payment to the Company of an amount equal to the Warrant
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the "Aggregate Exercise Price") by wire transfer of
immediately available funds or by certified or official bank check payable to
the order of the Company or (B) by notifying the Company that this Warrant is
being exercised pursuant to a Cashless Exercise (as defined in Section 2(e)),
and (iii) if required by Section 2(f) or unless the Holder has previously
delivered this Warrant to the Company and it or a new replacement Warrant has
not yet been delivered to the Holder, the surrender to a common carrier for
overnight delivery to the Company as soon as practicable following such date, of
this Warrant (or an indemnification undertaking, in customary form, with respect
to this Warrant in the case of its loss, theft or destruction pursuant to
Section 10); provided, that if such Warrant Shares are to be issued in any name
other than that of the registered Holder of this Warrant, such issuance shall be
deemed a transfer and the provisions of Section 7 shall be applicable. In the
event of any exercise of the rights represented by this Warrant in compliance
with this Section 2(a), on the second (2nd) Business Day (the "Warrant Share
Delivery Date") following the date of its receipt of the Exercise Notice, the
Aggregate Exercise Price (or notice of Cashless Exercise) and if required by
Section 2(f) (or unless the Holder has previously delivered this Warrant to the
Company and it or a new replacement Warrant has not yet been delivered to the
Holder), this Warrant (or an indemnification undertaking, in customary form,
with respect to this Warrant in the case of its loss, theft or destruction
pursuant to Section 10) (the "Exercise Delivery Documents"), (A) provided that
the transfer agent is participating in The Depository Trust Company ("DTC") Fast
Automated Securities Transfer Program and provided that the Holder is eligible
to receive shares through DTC as they would relate to this Warrant, the Company
shall credit such aggregate number of shares of Common Stock to which the Holder
shall be entitled to the Holder's or its designee's balance account with DTC
through its Deposit Withdrawal Agent Commission system, or (B) the Company shall
issue and deliver to the address specified in the Exercise Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled. Upon the
later of the date of delivery of (x) the Exercise Notice and (y) the Aggregate
Exercise Price referred to in clause (ii)(A) above or notification to the
Company of a Cashless Exercise referred to in Section 2(e), the Holder shall be
deemed for all purposes to have become the Holder of record of the Warrant
Shares with respect to which this Warrant has been exercised (the date thereof
being referred to as the "Deemed Issuance Date"), irrespective of the date of
delivery of this Warrant as required by clause (iii) above or the certificates
evidencing such Warrant Shares. In the case of a dispute as to the determination
of the Warrant Exercise Price, the Weighted Average Price of a security or the
arithmetic calculation of the number of Warrant Shares, the Company shall
promptly issue to the Holder the number of shares of Common Stock that is not
disputed and shall submit the disputed determinations or arithmetic calculations
to the Holder via facsimile within two (2) Business Days after receipt of the
Holder's Exercise Notice. If the Holder and the Company are unable to agree upon
the determination of the Warrant Exercise Price, the Weighted Average Price or
arithmetic calculation of the number of Warrant Shares within three (3) Business
Days of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall immediately submit via facsimile the disputed
determination of the Warrant Exercise Price or the Weighted Average Price to an
independent, reputable investment banking firm agreed to by the Company and the
Holder. The Company shall cause at its sole and exclusive expense the investment
banking firm to perform the determinations or calculations and notify the
Company and the Holder of the results no later than three (3) Business Days
after the time it receives the disputed determinations or calculations. Such
investment banking firm's determination or calculation, as the case may be,
shall be deemed conclusive absent error.
 
 
-4-

--------------------------------------------------------------------------------

 


(b) If this Warrant is submitted for exercise, as may be required by Section
2(f), and unless the rights represented by this Warrant shall have expired or
shall have been fully exercised, the Company shall, as soon as practicable and
in no event later than three (3) Business Days after receipt of this Warrant
(the "Warrant Delivery Date") and at its own expense, issue a new Warrant
identical in all respects to this Warrant exercised except it shall represent
rights to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which such Warrant is exercised (together with, in the case of a Cashless
Exercise, the number of Warrant Shares surrendered in lieu of payment of the
Exercise Price).


(c) No fractional shares of Common Stock are to be issued upon the exercise of
this Warrant, but rather the number of shares of Common Stock issued upon
exercise of this Warrant shall be rounded up or down to the nearest whole number
(with 0.5 rounded up).


(d) If the Company shall fail for any reason or for no reason (x) to issue and
deliver to the Holder within three (3) Business Days of receipt of the Exercise
Delivery Documents a certificate for the number of shares of Common Stock to
which the Holder is entitled or to credit the Holder's balance account with DTC
for such number of shares of Common Stock to which the Holder is entitled upon
the Holder's exercise of this Warrant or (y) to issue and deliver to the Holder
on the Warrant Delivery Date a new Warrant for the number of shares of Common
Stock to which the Holder is entitled pursuant to Section 2(b) hereof, if any,
then the Company shall, in addition to any other remedies under this Warrant or
the Loan Agreement or otherwise available to the Holder, pay as additional
damages in cash to the Holder on each day after such third (3rd) Business Day
that such shares of Common Stock are not issued and delivered to the Holder, in
the case of clause (x) above, or such third (3rd) Business Day that such Warrant
is not delivered, in the case of clause (y) above, an amount equal to the sum of
(i) 0.5% of the product of (A) the number of shares of Common Stock not issued
to the Holder on or prior to the Warrant Share Delivery Date and (B) the
Weighted Average Price of the Common Stock on the Warrant Share Delivery Date,
in the case of the failure to deliver Common Stock, and (ii) if the Company has
failed to deliver a Warrant to the Holder on or prior to the Warrant Delivery
Date, 0.5% of the product of (x) the number of shares of Common Stock issuable
upon exercise of the Warrant as of the Warrant Delivery Date, and (y) the
Weighted Average Price of the Common Stock on the Warrant Delivery Date;
provided that in no event shall: (i) cash damages accrue pursuant to this
Section 2(d) during the period, if any, in which any Warrant Shares are the
subject of a bona fide dispute that is subject to and being resolved pursuant
to, and in compliance with the time periods and other provisions of, the dispute
resolution provisions of Section 2(a); or (ii) cash damages accrue in the
aggregate to an amount exceeding twelve percent (12%) of the product of the
number of shares of Common Stock subject to this Warrant and the original
Exercise Price for the Common Stock subject to this Warrant. Alternatively,
subject to the dispute resolution provisions of Section 2(a), at the election of
the Holder made in the Holder's sole discretion, the Company shall pay to the
Holder, in lieu of the additional damages referred to in the preceding sentence
(but in addition to all other available remedies that the Holder may pursue
hereunder and under the Loan Agreement), 110% of the amount that (A) the
Holder's total purchase price (including brokerage commissions, if any) for
shares of Common Stock purchased to make delivery in satisfaction of a sale by
the Holder of the shares of Common Stock to which the Holder is entitled but has
not received upon an exercise, exceeds (B) the net proceeds received by the
Holder from the sale of the shares of Common Stock to which the Holder is
entitled but has not received upon such exercise.
 
 
-5-

--------------------------------------------------------------------------------

 


(e) Notwithstanding anything contained herein to the contrary, the Holder may at
any time prior to the Expiration Date, at its election exercised in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the "Net Number" of shares of Common Stock determined according to the
following formula (a "Cashless Exercise"):
 
Net Number = (A x B) - (A x C)
  B
 
For purposes of the foregoing formula:
 

 
A =
the total number of shares with respect to which this Warrant is then being
exercised;




 
B =
the arithmetic average of the Weighted Average Price of the Common Stock on each
of the five (5) consecutive Trading Days immediately preceding the date of the
delivery of the Exercise Notice; and




 
C =
the Warrant Exercise Price then in effect for the applicable Warrant Shares at
the time of such exercise.

 
(f) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
exercise of this Warrant in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Warrant to the Company unless it is
being exercised for all of the Warrant Shares represented by the Warrant. The
Holder and the Company shall maintain records showing the number of Warrant
Shares exercised and issued and the dates of such exercises or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Warrant upon each such exercise. In the
event of any dispute or discrepancy, such records of the Company establishing
the number of Warrant Shares to which the Holder is entitled shall be
controlling and determinative in the absence of demonstrable error.
Notwithstanding the foregoing, if this Warrant is exercised as aforesaid, the
Holder may not transfer this Warrant unless the Holder first physically
surrenders this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant of like tenor,
registered as the Holder may request, representing in the aggregate the
remaining number of Warrant Shares represented by this Warrant. The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following exercise of any portion of
this Warrant, the number of Warrant Shares represented by this Warrant may be
less than the number stated on the face hereof. Each Warrant shall bear the
following legend:
 
 
-6-

--------------------------------------------------------------------------------

 
 
ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF THIS
WARRANT, INCLUDING SECTION 2(f) HEREOF. THE SECURITIES REPRESENTED BY THIS
WARRANT MAY BE LESS THAN THE NUMBER SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION 2(f) HEREOF.


SECTION 3. COVENANTS AS TO COMMON STOCK
 
The Company hereby covenants and agrees as follows:


(a) This Warrant is, and any Warrants issued in substitution for or replacement
of this Warrant will upon issuance be, duly authorized and validly issued.


(b) All Warrant Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance and receipt of payment therefor
from the Holder (including pursuant to a Cashless Exercise, as applicable), be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof.


(c) During the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized and reserved at least
150% of the number of shares of Common Stock needed to provide for the exercise
of the rights then represented by this Warrant; provided, however, that the
Company shall effect the Amendment no later than 180 days following the date of
this Warrant. Should the Company fail to effect the Amendment within such time
period, then the number of shares to be purchased under this warrant shall be
increased by 2% for each 30 day period thereafter that the Company fails to
effect the Amendment.


(d) If, and so long as, any shares of Common Stock shall be listed on any
securities exchange or quoted on the OTC Bulletin Board or other quotation
system or trading market, the shares of Common Stock issuable upon exercise of
this Warrant shall be so listed or quoted; and the Company shall so list (or
cause to be quoted) on such exchange, quotation system or market, and shall
maintain such listing or quotation of, any other shares of capital stock of the
Company issuable upon the exercise of this Warrant if and so long as any shares
of the same class shall be listed or quoted on such securities exchange, or
quotation system or market.
 
 
-7-

--------------------------------------------------------------------------------

 


(e) The Company will not, by amendment of its articles of incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant. Without
limiting the generality of the foregoing, the Company (i) will not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above $0.0001 per share, and (ii) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Warrant.


(f) This Warrant will be binding upon any entity succeeding to the Company by
merger, consolidation or acquisition of all or substantially all of the
Company's assets.
 
SECTION 4. TAXES
 
The Company shall pay any and all taxes that may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant.


SECTION 5. WARRANT HOLDER NOT DEEMED A SHAREHOLDER
 
No Holder, as such, of this Warrant shall be entitled to vote or receive
dividends or be deemed the holder of shares of the Company for any purpose
(other than to the extent that the Holder is deemed to be a beneficial holder of
shares under applicable securities laws after taking into account the limitation
set forth in the first paragraph of this Warrant), nor shall anything contained
in this Warrant be construed to confer upon the Holder hereof, as such, any of
the rights of a shareholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the Deemed Issuance Date of the Warrant Shares
that the Holder is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (except to the
extent set forth in an Exercise Notice) or as a shareholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company. Notwithstanding this Section 5, the Company will provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.


SECTION 6. REPRESENTATIONS OF HOLDER
 
The Holder, by the acceptance hereof, represents that it is acquiring this
Warrant, and upon exercise hereof (other than pursuant to a Cashless Exercise)
will acquire the Warrant Shares, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution of
this Warrant or the Warrant Shares, except pursuant to sales registered or
exempted under the Securities Act; provided, however, that by making the
representations herein, the Holder does not agree to hold this Warrant or any of
the Warrant Shares for any minimum or other specific term and reserves the right
to dispose of this Warrant and the Warrant Shares at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act. The Holder further represents, by acceptance hereof, that, as of this date,
the Holder is an "accredited investor" as such term is defined in Rule 501(a)(3)
of Regulation D promulgated by the Securities and Exchange Commission under the
Securities Act.
 
 
-8-

--------------------------------------------------------------------------------

 
 
 SECTION 7. OWNERSHIP AND TRANSFER
 
(a) The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to the Holder), a
register for this Warrant, in which the Company shall record the name and
address of the person in whose name this Warrant has been issued, as well as the
name and address of each transferee. The Company may treat the person in whose
name any Warrant is registered on the register as the owner and holder thereof
for all purposes, notwithstanding any notice to the contrary, but in all events
recognizing any transfers made in accordance with the terms of this Warrant.


(b) The Company is obligated to register the Warrant Shares for resale under the
Securities Act pursuant to the Registration Rights Agreement to the extent
provided therein and the initial Holder of this Warrant (and certain assignees
thereof) is entitled to the registration rights in respect of the Warrant Shares
as set forth in the Registration Rights Agreement.
 
SECTION 8. ADJUSTMENT OF WARRANT EXERCISE PRICE AND NUMBER OF WARRANT SHARES
 
The Warrant Exercise Price and the number of shares of Common Stock issuable
upon exercise of this Warrant shall be adjusted from time to time as follows:


(a) Adjustment of Warrant Exercise Price and Number of Shares upon Issuance of
Common Stock. If and whenever on or after the Warrant Date (as defined in
Section 12), the Company issues or sells, or is deemed to have issued or sold,
any shares of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company), for a consideration
per share less than a price (the "Applicable Price") equal to the Warrant
Exercise Price in effect immediately prior to such issuance or sale, then
immediately after such issue or sale the Warrant Exercise Price then in effect
shall be reduced to an amount equal to such consideration per share; provided
however, no such adjustment shall be made to the Warrant Exercise Price as a
result of any "Exempted Issuance." For purposes hereof, "Exempted Issuance"
means any issuance or deemed issuance of shares of Common Stock: (i) pursuant to
an Approved Stock Plan, provided that the number of such shares issued or deemed
to be issued in any calendar year does not exceed the greater of one percent
(1.0%) of the number of outstanding shares of Common Stock at the end of the
immediately preceding calendar year or the number of shares currently authorized
for issuance pursuant to the Company’s 2008 Long Term Incentive Plan; or (ii)
that is deemed to constitute an “Exempt Issuance” as that term is defined in the
form of Securities Purchase Agreement dated on or about the date of this Warrant
calling for the purchase of up to $10,500,000 of convertible debentures with
warrants (the proceeds of which are to be used in part for the purchase of the
limited liability company interests (“LLC Interests”) of Vanco Direct USA, LLC
(the “Sub Debt Purchase Agreement”); (iii) the issuance of the securities
subject to the Sub Debt Purchase Agreement or the issuance of securities with
respect to a convertible note for up to $4,000,000 that may be issued to the
seller of the LLC Interests to the Company; or (iv) that is pursuant to an
“Excluded Transaction.” For purposes hereof, the term "Approved Stock Plan"
means any employee benefit plan that has been approved by the Board of Directors
and stockholders of the Company, pursuant to which shares of Common Stock may be
issued solely to consultants, employees, officers and/or directors for services
provided to the Company or any of its Subsidiaries (and not, for the avoidance
of doubt, for equity capital raising purposes). For purposes hereof, an
"Excluded Transaction" shall be any issuance of equity securities of the Company
(or warrants, options, convertible rights or other rights to acquire equity
securities): (A) to a provider of goods or services to the Company, in
connection with an acquisition of a business or assets; or (B) in connection
with the outstanding rights of any holder of an option, warrant or convertible
security that is issued and outstanding on or before the date of this Warrant;
provided that such option, warrant or convertible security is not amended or
adjusted after the date of this Warrant to increase the number of securities
into which it is convertible, exchangeable or exercisable or to decrease the
exercise, exchange or conversion price. Upon each such adjustment of the Warrant
Exercise Price pursuant to the immediately preceding sentence, the number of
shares of Common Stock acquirable upon exercise of this Warrant shall be
adjusted to the number of shares determined by multiplying the Warrant Exercise
Price in effect immediately prior to such adjustment by the number of shares of
Common Stock acquirable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Warrant Exercise Price
resulting from such adjustment.
 
 
-9-

--------------------------------------------------------------------------------

 


(b) Effect on Warrant Exercise Price of Certain Events. For purposes of
determining the adjusted Warrant Exercise Price under Section 8(a) above (which,
for the avoidance of doubt, the Company expressly agrees shall mean, at any date
after the Warrant Date, for all purposes of this Section 8, including for
purposes of determining whether the Company has issued or sold, or shall be
deemed to have issued or sold, any shares of Common Stock for a consideration
per share less than a price equal to the Applicable Price other than pursuant to
an Excluded Transaction or Exempted Issuance), the following shall be
applicable:


(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exchange or
exercise of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 8(b)(i), the "lowest price per share for which one
share of Common Stock is issuable upon exercise of any such Option or upon
conversion, exchange or exercise of any Convertible Security issuable upon
exercise of any such Option" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of the Option, upon exercise
of the Option and upon conversion, exchange or exercise of any Convertible
Security issuable upon exercise of such Option. No further adjustment of the
Warrant Exercise Price shall be made upon the actual issuance of such Common
Stock or of such Convertible Securities upon the exercise of such Options or
upon the actual issuance of such Common Stock upon conversion, exchange or
exercise of such Convertible Securities.
 
 
-10-

--------------------------------------------------------------------------------

 


(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion, exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 8(b)(ii), the "lowest price per
share for which one share of Common Stock is issuable upon such conversion,
exchange or exercise" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exchange or exercise of such Convertible Security. No further
adjustment of the Warrant Exercise Price shall be made upon the actual issuance
of such Common Stock upon conversion, exchange or exercise of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Warrant Exercise Price
had been or are to be made pursuant to other provisions of this Section 8(b), no
further adjustment of the Warrant Exercise Price shall be made by reason of such
issue or sale.


(iii) Change in Option Price or Rate of Conversion. If the purchase, exchange or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Convertible
Securities, or the rate at which any Options or Convertible Securities are
convertible into or exchangeable or exercisable for Common Stock changes at any
time, the Warrant Exercise Price in effect at the time of such change shall be
adjusted to the Warrant Exercise Price that would have been in effect at such
time had such Options or Convertible Securities provided for such changed
purchase, exchange or exercise price, additional consideration or changed
conversion rate, as the case may be, at the time initially granted, issued or
sold and the number of shares of Common Stock acquirable hereunder shall be
correspondingly readjusted. For purposes of this Section 8(b)(iii), if the terms
of any Option or Convertible Security that was outstanding as of the date of
issuance of this Warrant are changed after the date of issuance of this Warrant
in the manner described in the immediately preceding sentence, then such Option
or Convertible Security and the Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change. No adjustment shall be made if such adjustment would result
in an increase of the Warrant Exercise Price then in effect.


(c) Effect on Warrant Exercise Price of Certain Events. For purposes of
determining the adjusted Warrant Exercise Price under Sections 8(a) and 8(b)
above (which, for the avoidance of doubt, the Company expressly agrees shall
mean, at least as of any date after the Warrant Date, for all purposes of this
Section 8, including for purposes of determining whether the Company has issued
or sold, or shall be deemed to have issued or sold, any shares of Common Stock
for a consideration per share less than a price equal to the Applicable Price),
the following shall be applicable:
 
 
-11-

--------------------------------------------------------------------------------

 


(i) Calculation of Consideration Received. In case any Options are issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction or series of related transactions, (A) the
Options will be deemed to have been issued for a consideration equal to the
greatest of (I) $0.01, (II) the specific aggregate consideration, if any,
allocated to such Options, and (III) the Black-Scholes Value (as defined below)
of such Options (the greatest of (I), (II) and (III), the "Option
Consideration") and, for purposes of applying the provisions of this Section 8,
the Option Consideration shall be allocated pro rata among all the shares of
Common Stock issuable upon exercise of such Options to determine the
consideration per each such share of Common Stock and (B) the other securities
will be deemed to have been issued for an aggregate consideration equal to the
aggregate consideration received by the Company for the Options and other
securities (determined as provided below with respect to each share of Common
Stock represented thereby), less the Option Consideration. If any Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount received by the Company therefor after deduction therefrom of
any expenses incurred or any underwriting commissions or concessions paid or
allowed by the Company in connection therewith. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of such consideration received by the Company will be the fair value
of such consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the Weighted Average Price of such securities on the date of receipt of
such securities. If any Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such Common
Stock, Options or Convertible Securities, as the case may be. The fair value of
any consideration other than cash or securities will be determined jointly by
the Company and the Holder. If such parties are unable to reach agreement within
ten (10) days after the occurrence of an event requiring valuation (the
"Valuation Event"), the fair value of such consideration will be determined
within five (5) Business Days after the tenth (10th) day following the Valuation
Event by an independent, reputable appraiser jointly selected by the Company and
the Holder. The determination of such appraiser shall be final and binding upon
all parties absent error, and the fees and expenses of such appraiser shall be
borne by the Company.


(ii) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(2) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
 
-12-

--------------------------------------------------------------------------------

 


(iii) Black-Scholes Value. The "Black-Scholes Value" of any Options shall mean
the sum of the amounts resulting from applying the Black-Scholes pricing model
to each such Option, which calculation is made with the following inputs: (i)
the "option striking price" being equal to the lowest exercise price possible
under the terms of such Option on the date of the issuance of such Option (the
"Valuation Date"), (ii) the "interest rate" being equal to the Federal Reserve
US H.15 T Note Treasury Constant Maturity 1 Year rate on the Valuation Date (as
reported by Bloomberg through its "ALLX H15T" function (accessed by typing "ALLX
H15T" [GO] on a Bloomberg terminal, and inserting the date of the Valuation Date
and then looking at the row entitled "Treas Const Mat 1 Year" under the column
entitled "Previous Value")), or if such rate is not available then such other
similar rate as mutually agreed to by the Company and the Holder, (iii) the
"time until option expiration" being the time from the Valuation Date until the
expiration date of such Option, (iv) the "current stock price" being equal to
the Weighted Average Price of the Common Stock on the Valuation Date, (v) the
"volatility" being the 100-day historical volatility of the Common Stock as of
the Valuation Date (as reported by the Bloomberg "HVT" screen), and (vi) the
"dividend rate" being equal to zero. Within three (3) Business Days after the
Valuation Date, each of the Company and the Holder shall deliver to the other a
written calculation of its determination of the Black-Scholes Value of the
Options. If the Holder and the Company are unable to agree upon the calculation
of the Black-Scholes Value of the Options within five (5) Business Days of the
Valuation Date, then the Company shall submit via facsimile the disputed
calculation to an investment banking firm (jointly selected by the Company and
the Holder) within seven (7) Business Days of the Valuation Date. The Company
shall cause such investment banking firm to perform the calculations and notify
the Company and the Holder of the results no later than ten (10) Business Days
after the Valuation Date. Such investment banking firm's calculation of the
Black-Scholes Value of the Options shall be deemed conclusive absent error. The
Company shall bear the fees and expenses of such investment banking firm for
providing such calculation.


(d) Adjustment of Warrant Exercise Price upon Subdivision or Combination of
Common Stock. If the Company at any time after the date of issuance of this
Warrant subdivides (by any stock split, stock dividend, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Warrant Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of shares of Common
Stock obtainable upon exercise of this Warrant will be proportionately
increased. If the Company at any time after the date of issuance of this Warrant
combines (by combination, reverse stock split or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Warrant Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of shares of Common Stock obtainable upon exercise of
this Warrant will be proportionately decreased. Any adjustment under this
Section 8(d) shall become effective at the close of business on the date the
subdivision or combination becomes effective.


(e) Distribution of Assets. If the Company shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
Common Stock, by way of return of capital or otherwise (including any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement or other similar
transaction) (a "Distribution"), at any time after the issuance of this Warrant,
then, in each such case:
 
 
-13-

--------------------------------------------------------------------------------

 


(i) the Warrant Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Stock entitled to receive the Distribution shall be reduced, effective as of the
close of business on such record date, to a price determined by multiplying such
Warrant Exercise Price by a fraction of which (A) the numerator shall be the
Weighted Average Price of the Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company's board of directors) applicable to one share of
Common Stock, and (B) the denominator shall be the Weighted Average Price of the
Common Stock on the trading day immediately preceding such record date; and


(ii) either (A) the number of Warrant Shares obtainable upon exercise of this
Warrant shall be increased to a number of shares equal to the number of shares
of Common Stock obtainable immediately prior to the close of business on the
record date fixed for the determination of holders of Common Stock entitled to
receive the Distribution multiplied by the reciprocal of the fraction set forth
in the immediately preceding clause (i), or (B) in the event that the
Distribution is of common stock of a company whose common stock is traded on a
national securities exchange or a national automated quotation system, then the
Holder shall receive an additional warrant, the terms of which shall be
identical to those of this Warrant, except that such warrant shall be
exercisable for the amount of the assets that would have been payable to the
Holder pursuant to the Distribution had the Holder exercised this Warrant
immediately prior to such record date and with an exercise price equal to the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding clause (i).


(f) Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 8 but not expressly provided for by such provisions
(including the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then the Company's board of directors will
make an appropriate adjustment in the Warrant Exercise Price and the number of
shares of Common Stock obtainable upon exercise of this Warrant; provided that
no such adjustment will increase the Warrant Exercise Price or decrease the
number of shares of Common Stock obtainable as otherwise determined pursuant to
this Section 8.


(g) Notices.


(i) As soon as reasonably practicable, but in no event later than two (2)
Business Days, upon any adjustment of the Warrant Exercise Price, the Company
will give written notice thereof to the Holder, setting forth in reasonable
detail, and certifying, the calculation of such adjustment; provided, however,
that neither the timing of giving any such notice nor any failure by the Company
to give such a notice shall effect any such adjustment or the effective date
thereof.
 
 
-14-

--------------------------------------------------------------------------------

 


(ii) The Company will give written notice to the Holder at least ten (10) days
prior to the date on which the Company closes its books or takes a record (A)
with respect to any dividend or distribution upon the Common Stock, (B) with
respect to any pro rata subscription offer to holders of Common Stock or (C) for
determining rights to vote with respect to any Organic Change (as defined
below), dissolution or liquidation, provided that such information shall be made
known to the public prior to or in conjunction with such notice being provided
to the Holder.


(iii) The Company will also give written notice to the Holder at least ten (10)
days prior to the date on which any Organic Change, dissolution or liquidation
will take place, provided that such information shall be made known to the
public prior to or in conjunction with such notice being provided to the Holder.
 
SECTION 9. PURCHASE RIGHTS; REORGANIZATION, RECLASSIFICATION, CONSOLIDATION,
MERGER OR SALE
 
(a) In addition to any adjustments pursuant to Section 8 above, if at any time
the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of its capital stock (the "Purchase Rights"), then
the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights that the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights.


(b) Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company's assets to another
Person or other transaction that is effected in such a way that holders of
Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock is referred to herein as "Organic Change." Prior to the
consummation of any (i) sale of all or substantially all of the Company's assets
to an acquiring Person or (ii) other Organic Change following which the Company
is not a surviving entity, the Company will secure from the Person purchasing
such assets or the successor resulting from such Organic Change (in each case,
the "Acquiring Entity") a written agreement (in form and substance satisfactory
to the Holder) to deliver to the Holder in exchange for such Warrant, a security
of the Acquiring Entity evidenced by a written instrument substantially similar
in form and substance to this Warrant and satisfactory to the Holder (including,
an adjusted warrant exercise price equal to the value for the Common Stock
reflected by the terms of such consolidation, merger or sale, and exercisable
for a corresponding number of shares of Common Stock acquirable and receivable
upon exercise of the Warrant (without regard to any limitations on exercises),
if the value so reflected is less than the Warrant Exercise Price in effect
immediately prior to such consolidation, merger or sale). Prior to the
consummation of any other Organic Change, the Company shall make appropriate
provision (in form and substance satisfactory to the Holder, without regard to
any limitation on exercise thereof) to ensure that the Holder will thereafter
have the right to acquire and receive in lieu of or in addition to (as the case
may be) the shares of Common Stock immediately theretofore acquirable and
receivable upon the exercise of this Warrant (without regard to any limitations
on exercises), such shares of stock, securities or assets that would have been
issued or payable in such Organic Change with respect to or in exchange for the
number of shares of Common Stock that would have been acquirable and receivable
upon the exercise of this Warrant as of the date of such Organic Change (without
taking into account any limitations or restrictions on the exercisability of
this Warrant).
 
 
-15-

--------------------------------------------------------------------------------

 
 
SECTION 10. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT
 
If this Warrant is lost, stolen, mutilated or destroyed, the Company shall
promptly, on receipt of an indemnification undertaking in customary form (or in
the case of a mutilated Warrant, the Warrant), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
 
SECTION 11. NOTICE
 
Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Warrant must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 

If to the Company:
Capital Growth Systems, Inc.

500 W. Madison - Suite 2060
Chicago, Illinois 60661
Attention: Chief Executive Officer
Facsimile: (312) 673-2422



with a copy to:
Shefsky & Froelich Ltd.

111 East Wacker Drive, Suite 2800
Chicago, Illinois 60601
Attention: Mitchell D. Goldsmith
Facsimile: (312) 527-3194



If to Holder:
ACF CGS, L.L.C.

c/o Archer Capital Management
570 Lexington Avenue - 40th Floor
NY, NY 10022
Attention: Gary Katz
Facsimile: 212-319-1033



With a copy to:
Jeffrey H. Wolf, Esq.

Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Facsimile No.: (310) 310-6001
 
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice to the other
party at least five (5) Business Days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by a nationally recognized overnight delivery service shall be
rebuttable evidence of personal service, receipt by facsimile or deposit with a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.
 
 
-16-

--------------------------------------------------------------------------------

 
 
SECTION 12. DATE
 
The date of issuance of this Warrant is the date first set forth above (the
"Warrant Date"). This Warrant, in all events, shall be wholly void and of no
effect after 11:59 P.M., New York City time, on the Expiration Date, except that
notwithstanding any other provisions hereof, the provisions of Section 7 shall
continue in full force and effect after such date as to any Warrant Shares or
other securities issued upon the exercise of this Warrant.


SECTION 13. AMENDMENT AND WAIVER
 
Except as otherwise provided herein, the provisions of this Warrant may be
amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Holder.
 
SECTION 14. DESCRIPTIVE HEADINGS; GOVERNING LAW
 
The descriptive headings of the several sections and paragraphs of this Warrant
are inserted for convenience only and do not constitute a part of this Warrant.
All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by the substantive laws (other
than conflict of law provisions and principles, but including Section 5-1401 and
Section 5-1402 of the General Obligations Law) of the State of New York.
 
SECTION 15. RULES OF CONSTRUCTION
 
Unless the context otherwise requires, (a) all references to Articles, Sections,
Schedules or Exhibits are to Articles, Sections, Schedules or Exhibits contained
in or attached to this Warrant, (b) each accounting term not otherwise defined
in this Warrant has the meaning assigned to it in accordance with GAAP, (c)
words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter and (d) the use of the word "including" in this
Warrant shall be by way of example rather than limitation.
 
 
-17-

--------------------------------------------------------------------------------

 
 
SECTION 16. NO EFFECT UPON LENDING RELATIONSHIP
 
Anything herein contained to the contrary notwithstanding, nothing contained in
this Warrant shall affect, limit or impair the rights and remedies of Holder,
any of its affiliates, or its successors and transferees, or any other lender in
their respective capacities as lenders to the Company or any of its Subsidiaries
(each, a "Subject Person") pursuant to any agreement under which the Company or
any of its subsidiaries has borrowed money. Without limiting the generality of
the foregoing, no Subject Person, in exercising its rights as a lender, shall
have any duty to consider (i) its status as a direct or indirect shareholder or
other equityholder of the Company, (ii) the interests of the Company or any of
its subsidiaries, or (iii) any duty it may have to any other direct or indirect
shareholder or other equityholder of the Company, except as may be required
under the applicable loan documents or by commercial law applicable to creditors
generally.






[SIGNATURE PAGE FOLLOWS]
 
 
-18-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of
__________, 2008.
 

 Capital Growth Systems, Inc.      By:        Name:        Title:  

 
 
-19-

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO WARRANT


EXERCISE NOTICE


TO BE EXECUTED BY THE REGISTERED HOLDER


TO EXERCISE THIS WARRANT


CAPITAL GROWTH SYSTEMS, INC.


The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock ("Warrant Shares") of CAPITAL GROWTH SYSTEMS,
INC., a Florida corporation (the "Company"), evidenced by the attached Warrant
(the "Warrant"). Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.


1. Form of Warrant Exercise Price. The holder intends that payment of the
Warrant Exercise Price shall be made as:
 
____________a "Cash Exercise" with respect to ___________________ Warrant
Shares; and/or


____________a "Cashless Exercise" with respect to ______________ Warrant
Shares (to the extent permitted by the terms of the Warrant).
 
2. Payment of Warrant Exercise Price. In the event that the holder has elected a
Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.


3. Delivery of Warrant Shares. The Company shall deliver __________ Warrant
Shares in accordance with the terms of the Warrant in the following name and to
the following address:
 
Issue to:


Facsimile Number:


DTC Participant Number and Name (if electronic book entry transfer):


Account Number (if electronic book entry transfer):


Date:
 

 Name of Registered Holder      By:        Name:        Title:  

 
 
A-1

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT


The Company hereby acknowledges this Exercise Notice and hereby directs
Continental Stock & Transfer Company or the currently existing transfer agent if
other than such entity ("Transfer Agent") to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
________________, 200_ from the Company and acknowledged and agreed to by
Transfer Agent.
 
 

 Capital Growth Systems, Inc.      By:        Name:        Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO WARRANT


FORM OF WARRANT POWER


FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
________________, Federal Identification No. __________, a warrant to purchase
____________ shares of the capital stock of Capital Growth Systems, Inc., a
Florida corporation, represented by warrant certificate no. _____, standing in
the name of the undersigned on the books of said corporation. The undersigned
does hereby irrevocably constitute and appoint ______________, attorney to
transfer the warrants of said corporation, with full power of substitution in
the premises.


 
Dated: ____________________, 200___



 Name:        Title:  

 
 
B-1

--------------------------------------------------------------------------------

 